     \
1

2

3

4

5

6

7

8                      IN THE UNITED STATES DISTRICT COURT
9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11

12
     CARLOS A. MARTINEZ                                     Case No. 2:19-CV-10266-GJS
13               Plaintiff,
14
     v.                                                     [proposed] ORDER FOR AWARD OF
15
                                                            ATTORNEY FEES UNDER THE
16   ANDREW SAUL,                                           EQUAL ACCESS TO JUSTICE ACT
17
     Commissioner of Social Security                        (EAJA)

18               Defendant.                                 Judge: Honorable Gail J. Standish
19

20

21         Based upon the parties’ Stipulation for Award of Attorney Fees under The
22   Equal Access to Justice Act (EAJA), IT IS ORDERED that attorney fees be paid to
23   Patricia L. McCabe, Counsel for Plaintiff, in the amount of $5,200.00, pursuant to
24   28 U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
25
     DATED: October 23, 2020
26
                                                     ________________________________
27                                                   GAIL J. STANDISH
28                                                   UNITED STATES MAGISTRATE JUDGE


                   [proposed] Order For Award Of Attorney Fees Under The Equal Access To Justice Act (EAJA)
                                                         -1
